Citation Nr: 0906517	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for service connection 
for scar, right eye.

2.  Entitlement to service connection for service connection 
for shrapnel wound, right eye.

3.  Entitlement to service connection for lung condition due 
to asbestos exposure.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

6.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1970.  He was awarded the Purple Heart for wounds received in 
action on January 21, 1970.  He was also awarded a Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.  

At the outset, the RO should provide the Veteran with the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran submitted additional evidence to the Board in 
November 2006 and October 2007.  He has not waived RO 
consideration of the evidence.  Remand is required for the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c).  

Recent evidence reflects that the Veteran was awarded 
disability benefits by the Social Security Administration 
(SSA) based upon psychiatric problems and a history of 
chronic obstructive pulmonary disease (COPD).  These records 
should be obtained on remand.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In September 2003, the Veteran requested that the RO obtain 
copies of his medical records from the Overton Brooks VA 
Medical Center (VAMC) dated from November 1970 to present.  
These records should be obtained on remand.  

With respect to the claim for a higher rating for hearing 
loss, the Veteran indicated in February 2006 that he feels 
that his bilateral hearing loss disability has increased in 
severity since the last VA examination, which was in May 2004 
and is now over 4 years old.  When it has been asserted that 
a disability has increased since the last examination or if 
an examination is too old, another VA examination is 
warranted.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

With respect to tinnitus, the Veteran was a gunner's mate in 
service and was hit in his head from shrapnel when a 40 mm 
round exploded on an M-19 gun launcher in January 1970.  In 
rendering an opinion on VA examination in May 2004, the 
examiner noted that the Veteran had been a gunner's mate in 
service but did not note that he had had a 40 mm round 
explode near him.  Therefore, another VA examination should 
be conducted.  

Concerning PTSD, the veteran's last VA examination for PTSD 
was in October 2003, more than 5 years ago.  In July 2005, he 
stated that since he had been retired his PTSD symptoms had 
worsened.  There is a reasonable possibility that the 
veteran's PTSD has become worse based on the evidence.  
Accordingly, a VA psychiatric examination should be obtained.  

The Veteran was treated for complaints of a cough, nasal 
congestion, and sore throat in service in March 1969.  He 
claimed service connection for asbestosis of the lungs in 
April 2003.  In June 2004, he indicated that he was exposed 
to asbestos aboard the U.S.S. CANBERRA during service.  He 
was found to have increased anterior to posterior diameter of 
his thorax on VA evaluation in May 2004, and he was assessed 
with chronic obstructive pulmonary disease (COPD).  A medical 
examination is necessary to determine whether any current 
lung disorder is related to service.  

A January 1970 service treatment record shows that the 
Veteran was injured when a 40 mm round exploded on an M-19 
grenade launcher.  He received a small shrapnel wound to his 
head.  He claims that he currently has a scar as a result of 
this injury.  A medical examination is necessary to determine 
whether the veteran has any current residuals of his in-
service injury.  

Finally, the RO requested copies of the veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) in 1970.  The service treatment records received were 
incomplete, and since that time the Veteran has provided 
copies of additional service treatment records.  In light of 
this, the RO/AMC should again request copies of the veteran's 
complete service treatment records, as well as his complete 
service personnel records and any verification of asbestos 
exposure, from the NPRC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the VCAA 
notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Request copies of the veteran's 
complete service treatment records and 
his complete service personnel records 
from the NPRC.  

3.  Contact the service department 
and/or any other available source to 
determine, based on its personnel 
records, if the veteran worked in areas 
and performed duties in accordance with 
his military occupational specialty 
where he would have been exposed to 
asbestos.  

4.  Make arrangements to obtain from SSA 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

5.  Make arrangements to obtain the 
veteran's complete treatment records 
from the Overton Brooks/Shreveport and 
Monroe VA treatment facilities, dated 
from July 1970 to present.

6.  Thereafter, schedule the veteran for 
a VA audiology examination.  Provide the 
examiner with the claims file for review 
in conjunction with the examination.  

The testing to determine the current 
severity of the veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.

The audiologist should be asked to 
provide an opinion as to whether it is 
at least as likely as not (a probability 
of at least 50 percent) that the 
Veteran's current tinnitus had its onset 
during service or is related to any in-
service event, disease, or injury.  In 
providing this opinion, the audiologist 
should specifically review the veteran's 
service treatment record dated on 
January 21, 1970, and acknowledge his 
history of in-service noise exposure and 
complaints of continuity of tinnitus 
symptoms since service.  

The audiologist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Schedule the veteran for a VA 
pulmonary examination.  Provide the 
examiner with the claims file for review 
in conjunction with the examination.  
All necessary special studies or tests 
are to be accomplished.  

The examiner should provide a diagnosis 
for all current lung disorder(s) found 
to be present.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any currently diagnosed 
lung condition had its onset during 
service or is related to any in-service 
event, disease, or injury, including the 
symptoms the Veteran had in service in 
March 1969 and any asbestos exposure 
which may have occurred aboard the 
U.S.S. CANBERRA during service. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

8.  Schedule the veteran for a VA eye 
examination.  Provide the examiner with 
the claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests are 
to be accomplished.  

The examiner should provide a diagnosis 
for all current right eye disorder(s) 
found to be present.  The examiner 
should determine whether or not the 
veteran has any scars of or the near the 
right eye.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any currently diagnosed 
right eye condition and/or scar had its 
onset during service or is related to 
any in-service event, disease, or 
injury, including the shrapnel wound the 
Veteran suffered in January 1970.  Does 
the veteran have any current residuals 
of this in-service injury?

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

9.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder should be provided to the 
examiner for review.  All indicated 
tests, studies and interviews should be 
conducted.

Following examination of the Veteran, 
the examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the 
recent past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.

The examiner must also discuss the 
effect, if any, of the veteran's PTSD on 
his social and industrial adaptability.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

10.  Finally, readjudicate the Veteran's 
pending claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




